Title: C. W. F. Dumas to Benjamin Franklin: A Translation, 4 November 1778
From: Dumas, Charles William Frederic
To: Franklin, Benjamin,Lee, Arthur,Adams, John,First Joint Commission at Paris


      
       Gentlemen
       The Hague, 4 November 1778
      
      My last was of yesterday. I have just returned from seeing our friend and, although this letter cannot be mailed today, take the opportunity to give you an account of our conversation while it is still fresh in my mind.
      The gentlemen from Amsterdam returned with strong instructions from their constituents. This perhaps will result in a third address, even more serious than the previous ones. If the evasions continue, Amsterdam will use other means, of which they could not yet tell me. The matter of the convoys will be brought up next week. The day before yesterday Sir Joseph Yorke presented a memorandum, more moderate in form, but still insidious in content, from his Court: 1. to request commissioners with whom he could confer in order to reach an agreement on the interpretation of the treaties regarding prohibited goods; 2. to declare his Court’s desire that the Republic not grant the convoys in question since it cannot allow the said goods to pass. He will find formidable adversaries in those from Amsterdam who are strongly resolved in the absolute negative on these two points. In particular, they have already informed a high personage and the Grand Pensionary of this fact. The irritation with the English is beginning to reach even some members of the nobility.
      The project, as you know, has been drawn up consistent with some additions and fundamental changes of which you are also aware. It is now in the hands of the Burgomasters who will examine the whole and then deliver a copy to me for transmission to you, gentlemen, for your own examination, after which your observations can be returned to them through me.
      He repeated to me, on behalf of the Burgomasters, that they have no intention to make future relations dependent upon Great Britain’s permission, but rather they desire that Their High Mightinesses be able, with the passage of time, to pursue a more favorable course than they can at present. They thought that this circumstance should not be concealed from you any more then their present situation, and their wishes and expectation that you will concur in the demarches they are able to make for their realization.
      I cannot give you, gentlemen, a clearer picture than this. We are dealing with a minority which has this great advantage over the British party: if this state cannot declare itself your friend, it cannot be your enemy either, because of the unanimity required by the Constitution. This alone is of great importance and should encourage us to support and strengthen this minority.
      Each time I see our friend, he reminds me not to forget to communicate any favorable news that I might receive of events in America. He makes too good a use of such information for me to forget, when and if it is within my power.
      The two letters that I owe to the kindness of Mr. A. Lee, have been inserted in the Gazette de Leyde. The Courier du Bas-Rhine has given a very fine tribute to Mr. Joseph Reed, Member of the very honorable Congress, which merits your attention. I would like to send you this issue, No. 88, p. 764, but it is the only copy I have and must be enclosed in a packet for Congress.
      I am, with very great respect, gentlemen, your very humble and very obedient servant
      
       Dumas
      
     